IN THE MATTER OF                                                                   *   IN THE COURT OF APPEALS
THE APPLICATION FOR                                                                *   OF MARYLAND
RESIGNATION OF                                                                     *   Misc. Docket AG No. 91
TIMOTHY LEE CREED                                                                  *   September Term, 2018

                                                                                   ORDER

                      UPON CONSIDERATION of the Application to Resign from the Practice of Law of

Timothy Lee Creed and the response of Bar Counsel thereto, it is this 21st day of August, 2019;

                      ORDERED, by the Court of Appeals of Maryland, that the resignation of Timothy Lee

Creed from the Bar of the State of Maryland is hereby accepted; and it is further

                      ORDERED, that the Clerk of this Court shall remove the name Timothy Lee Creed from

the register of attorneys in the Court and certify that fact to the Trustees of the Client Protection

Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State.




                                                                                       /s/ Mary Ellen Barbera
                                                                                       Chief Judge




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                    2019-08-21 15:47-04:00




Suzanne C. Johnson, Clerk